Citation Nr: 1749851	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
 

WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1981. The Veteran died in May 2012. The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. This matter is currently under the jurisdiction of the RO in Seattle, Washington. 

In March 2014, the appellant testified before a Veterans Law Judge (VLJ) who is no longer with the Board. The appellant was offered the opportunity to testify before a second VLJ, however, in September 2017, the appellant waived her right to an additional Board hearing. A hearing transcript is of record.

In May 2015, the Board remanded this claim for further development, to include obtaining a medical opinion by a VA internist or other physician.









FINDINGS OF FACT

1. The Veteran died in May 2012 with the immediate cause of death being streptococcus anginosus pneumonia/empyema/respiratory distress syndrome, due to or as a consequence of severe malnutrition with hypoalbuminemia and anasarca; short bowel syndrome with diarrhea/progressive malabsorption; and morbid obesity with gastric bypass surgery in 2005.

2. The preponderance of the evidence weighs against a finding that a service-connected disability contributed to the Veteran's death. 


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1131, 1310, 1312, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds no outstanding duty to notify the appellant regarding the evidence needed to substantiate this appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records, VA treatment records, and VA medical opinions are associated with the claims file. The appellant has not identified any additional records that should be obtained prior to a Board decision. Therefore, VA's duty to further assist the appellant in locating additional records has been satisfied. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. The record also reflects substantial compliance with the prior Board remand directives; the Board finds no prejudicial errors of due process when reviewing the procedural history of this appeal.

II. Cause of Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto. 38 C.F.R. § 3.312(b). In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A review of the evidence shows that during the Veteran's lifetime, the Veteran was service-connected for Post-Traumatic Stress Disorder (PTSD) with major depressive disorder and alcohol dependence.  Service connection was also in effect for a right knee disability.

The appellant contends that the Veteran's PTSD caused or contributed to the Veteran's death. She claims that the PTSD, with its corresponding alcohol abuse, essentially caused the Veteran's empyema. She claims that some psychotropic medications create certain risks and prevents some treatments to patients in intensive care. See March 2014 Statement of Accredited Representative.  The record also raised the issue of whether the service-connected right-knee disability contributed to the Veteran's death.

The Veteran's death certificate documents that he died in May 2012. The immediate causes of death were streptococcus anginosus pneumonia/empyema/respiratory distress syndrome, due to or as a consequence of severe malnutrition with hypoalbuminemia and anasarca; short bowel syndrome with diarrhea/progressive malabsorption; and morbid obesity with gastric bypass surgery in 2005. 

It was noted that other significant conditions contributing to the Veteran's death were PTSD and osteoarthritis, but such disorders were not resulting in the underlying causes of death. 

A review of the Veteran's medical treatment records show that a medical treatment record dated October 2008 acknowledged the Veteran's original diagnosis of alcohol dependence but noted that the previous diagnoses is now changed to alcohol dependence in remission. The Veteran was noted to have maintained sobriety for over 90 days.

In an April 2009 discharge note from Puget Sound, the Veteran reported to have difficulties in the past with alcohol abuse but he has been in the alcohol rehabilitation program and has successfully completed 9 months of treatment. 

A June 2010 psychiatry note reported that the Veteran was breathalyzed during the Veteran's visit and the results were negative for alcohol use. 

At a January 2011 VA examination, the Veteran reported using alcohol "30 times per month in the amount of a lot." He stated that this started when he was young, and in the military. He also expressed that he is "no longer abusing the substance and he has not taken the substance for 1 year." 

The Veteran's April 2012 VA medical treatment record shows a history of alcohol abuse and it was noted that the Veteran was a heavy drinker for 30 plus years and that he quit 2 years ago. 

In support of the claim, the appellant and her representative submitted a Medscape article entitled, "Empyema and Abscess Pneumonia Clinical Presentation." The article noted that "the most common cause of lung abscess is aspiration." In addition, "patients at the highest risk" are those who have alcohol abuse. 

The appellant also submitted a journal article from Critical Care Medicine. The article concluded that "chronic alcohol abuse is an independent risk factor for acute respiratory distress syndrome and increases the severity of nonpulmonary organ dysfunction in patients with septic shock."

To assist in clarifying the cause of the Veteran's death, a VA medical opinion was obtained in May 2016. The examiner reviewed the available records and opined that it is less likely than not that the Veteran's service connected PTSD was either a principal or a contributory cause of the Veteran's death. 

The examiner noted that she entered the search terms "PTSD and empyema," "PTSD and respiratory distress syndrome," and "PTSD and pneumonia" into PubMed, a website that allows the user to search more than 26 million citations for biomedical literature. Based on the review of all the results of her searches, there were no published studies that demonstrate a relationship between PTSD and empyema, respiratory distress syndrome or pneumonia. 

The examiner also discussed the medical article submitted by the appellant and expressed that the Veteran's alcohol dependence was in remission prior to his death. The examiner noted that the Veteran was in the hospital a few times prior to his death and there were no records describing the Veteran's drinking prior to admission, his alcohol use being associated with his admission, or the Veteran smelling of alcohol.  The examiner noted that multiple treatment notes state that he stopped drinking alcohol in July 2008, about 4 years prior to his death and other than a brief relapse from October 2009 to December 2009; the Veteran remained sober as evidenced by hundreds of records during this time period. 

The Veteran was afforded a second VA medical opinion in August 2016 by a medical doctor. The examiner noted that after careful review of the Veteran's claims file, the Veteran was on two psychotropic medications prior to his admission, Venlafaxine/Effexor and Bupropion/ Wellbutrin. 

The examiner stated that after careful review of the Veteran's inpatient record during his VA hospitalization, none of the Veteran's psychotropic medications posed or created any risks or prevented any treatments to the Veteran. The examiner also expressed that there is no medical evidence to directly link the Veteran's PTSD or the above two psychotropic medications to the Veteran's immediate cause of death. 

In regards to the appellant's contention that the Veteran's empyema was the result of his alcoholism/PTSD, the examiner stated that there is no objective evidence to support the appellant's contention and that after careful review of the Veteran's records, the examiner concurs with the prior May 2016 VA medical opinion. 

Finally, the examiner opined that the pathologist made an error in listing both the PTSD and osteoarthritis as contributing conditions to death in the Veteran's death certificate.  The examiner opined that the Veteran's right pulmonary empyema/pneumonia was more likely than not caused by the Veteran's esophageal dysmotility caused in part by the Veteran's gastric bypass surgery.  Reading this opinion as a whole, the medical doctor also satisfactorily addressed the contention regarding the service-connected right knee disability and provided sufficient opinion evidence on this aspect of the appeal, opining against such a connection.

The Board finds the May 2016 and August 2016 VA examiner's opinions exceptionally probative as it was based on a review of the medical record and supported by a complete rationale. The May 2016 examiner also based her opinion after performing a medical search using a website that provides 26 million citations for biomedical literature, life science journals, and online books, regarding the issue on appeal. 

The Board has considered the medical literature submitted by the appellant, but finds that it is of only minimal probative value. The subject of such literature is sufficiently similar to the issue on appeal, however, generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury. Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

Furthermore, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  Although the Veteran's certificate of death notes PTSD and osteoarthritis as conditions contributing to death and he was service connected for PTSD, when determining whether the service connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to caused death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).  Here, subsequent medical opinions address this issue.  Based on the rational and facts provided, the Board finds that that these opinions are of substantial probative value and, based on this evidence, the preponderance of the evidence weighs against a finding that a service-connected disability contributed substantially or materially to the death or that it combined to cause death or that it aided or lent assistant to the production of death.  

The Board finds that the opinion evidence is sufficient to address the contentions raised by the appellant or otherwise raised by the record, to include whether the service-connected psychiatric or right knee disability caused or contributed to the Veteran's death.

While the Board is sincerely sympathetic toward the appellant, it is bound by the law, and this decision is dictated by the relevant statutes and regulations. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the Veteran's cause of death is denied.


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


